EXHIBIT MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2007 This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with our 2007 Audited Consolidated Financial Statements and Notes thereto. The financial information presented herein has been prepared on the basis of Canadian generally accepted accounting principles (“GAAP”) and is expressed in Canadian dollars, unless otherwise stated. Please refer to Note 26 to the 2007 Audited Consolidated Financial Statements for a summary of differences between Canadian and United States (“U.S.”) GAAP. This MD&A, which is current as of February 20, 2008, is organized into six sections. 1 CORPORATE OVERVIEW 2 SEGMENT REVIEW 3 CONSOLIDATED LIQUIDITY AND FINANCING 2 Our Business 10 Wireless 27 Liquidity and Capital Resources 3 Our Strategy 16 Cable 30 Interest Rate and Foreign Exchange Management 3 Acquisitions 25 Media 31 Outstanding Common Share Data 3 Consolidated Financial and Operating Results 31 Dividends and Other Payments on RCI Equity Securities 9 2008 Financial and Operating Guidance 32 Commitments and Other Contractual Obligations 32 Off-Balance Sheet Arrangements 4 OPERATING ENVIRONMENT 5 ACCOUNTING POLICIES AND NON-GAAP MEASURES 6 ADDITIONAL FINANCIAL INFORMATION 33 Government Regulation and 43 Key Performance Indicators and 50 Related Party Transactions Regulatory Developments Non-GAAP Measures 51 Five-Year Summary of 36 Competition in our Businesses 45 Critical Accounting Policies Consolidated Financial Results 37 Risks and Uncertainties Affecting 45 Critical Accounting Estimates 52 Summary of Seasonality and our Businesses Quarterly Results 47 New Accounting Standards 54 Controls and Procedures 49 Recent Canadian Accounting Pronouncements 55 Supplementary Information: Non-GAAP Calculations 49 U.S. GAAP Differences In this MD&A, the terms “we”, “us”, “our”, “Rogers” and “the Company” refer to Rogers Communications Inc. and our subsidiaries, which were reported in the following segments for the year ended December 31, 2007: •“Wireless”, which refers to our wireless communications operations, including Rogers Wireless Partnership (“RWP”) and Fido Solutions Inc. (“Fido”); •“Cable” (formerly “Cable and Telecom”), which refers to our wholly owned cable television subsidiaries, including Rogers Cable Communications Inc. (“RCCI”). In January 2007, we completed an internal reorganization whereby the Cable and Internet and Rogers Home Phone segments were combined into one segment known as Cable Operations. As a result, beginning in 2007, the Cable segment consists of the following segments: Cable Operations, Rogers Business Solutions (“RBS”) and Rogers Retail. Comparative figures have been reclassified to conform to this new segment reporting; and •“Media”, which refers to our wholly owned subsidiary Rogers Media Inc. and its subsidiaries, including Rogers Broadcasting, which owns Rogers Sportsnet, a group of AM and FM Radio stations, OMNI television, The Biography Channel Canada, G4TechTV Canada and The Shopping Channel; Rogers Publishing; and Rogers Sports Entertainment, which owns the Toronto Blue Jays and the Rogers Centre. Media also holds ownership interests in entities involved in specialty TV content, TV production and broadcast sales. In addition, the operating results of Citytv are included in Media’s results of operations from the date of acquisition on October 31, 2007. Substantially all of our operations are in Canada. “RCI” refers to the legal entity Rogers Communications Inc. excluding our subsidiaries. 1ROGERS COMMUNICATIONS
